Citation Nr: 0801742	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-29 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for anxiety state with cardiovascular somatization 
reaction (also claimed as a heart condition).

2.  Whether new and material evidence was received to reopen 
a claim for lordosis (also claimed as a back condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
determined that new and material evidence had not been 
received to reopen the claims of service connection for 
lordosis and for anxiety state with cardiovascular 
somatization reaction.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In a September 2001 rating decision the RO determined 
that new and material evidence had not been received to 
reopen the claims for service connection for anxiety state 
with cardiovascular somatization reaction and lordosis; those 
determinations have become final.

3.  Evidence added to the record since the September 2001 
rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and a 
claim of entitlement to service connection for anxiety state 
with cardiovascular somatization reaction may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).



2.  New and material evidence has not been received and a 
claim of entitlement to service connection for respiratory 
condition due to lordosis may not be reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in June 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.

A review of the June 2004 VCAA notice shows the RO identified 
the basis for the denial in the prior decision and provided 
notice that described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Board finds the notice requirements 
pertinent to the issue addressed in this decision have been 
met and that all identified and authorized records relevant 
to this matter have been requested or obtained.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  The Board also finds the available medical 
evidence is sufficient for an adequate determination.  
Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Law and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Anxiety State with Cardiovascular Somatization Reaction

In a July 1947 rating decision the RO denied entitlement to 
service connection for anxiety state with cardiovascular 
somatization reaction.  It was noted, in essence, that there 
was no evidence of service incurrence or aggravation.  The 
veteran appealed this decision, and in October 1948, the 
Board upheld the denial of service connection.  The veteran 
did not appeal the Board's decision.

In a September 2001 rating decision the RO determined that 
new and material evidence had not been received to reopen the 
claim for service connection for anxiety state with 
cardiovascular somatization reaction.  The veteran had 
submitted private medical records dated from September 1996 
to May 2000, a private MRI from March 1995, and VA outpatient 
records from May 1996 to May 2000.  The RO stated that the 
records did not show that any chronic heart condition was 
incurred in or aggravated by military service.  The RO also 
stated that the records did not show that any cardiovascular-
renal condition began within one year of discharge from 
service to a compensable degree, and the records failed to 
connect any present heart condition to the veteran's military 
service.  The veteran did not appeal this decision and it 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.104 (2007).

The evidence received since the September 2001 rating 
decision includes copies of the veteran's DD Form 214, 
Certificate of Discharge, private medical records from 
December 2003 to June 2004, VA outpatient records from 
January 2004 to September 2004, and copies of medical records 
previously considered by the RO in its previous rating 
decisions.

The Board notes that the veteran also submitted a copy of a 
piece of private medical correspondence from R.C.S., M.D., 
dated February 6, 1947.  The veteran submitted that letter 
after the issuance of the August 2005 Statement of the Case.  
However, the RO did not need to readjudicate the claim as the 
letter was a copy of a letter that the RO had previously 
considered in making its July 1947 determination.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
September 2001 rating decision is not new, and is either 
cumulative or redundant of the evidence of record or does not 
raise a reasonable possibility of substantiating the claim.  
The evidence added to the record does not include competent 
evidence relating the veteran's post-service heart disorder 
to any event, injury, or disease diagnosed in service which 
was the basis for the prior determination.  The medical 
reports are redundant of the evidence previously considered 
and do not raise a reasonable possibility of substantiating 
the claim.  As the information provided in support of the 
application to reopen the claim does not include new and 
material evidence, the appeal must be denied.

Lordosis

In a July 1947 rating decision the RO denied entitlement to 
service connection for lordosis.  It was noted, in essence, 
that there was no evidence of service incurrence or 
aggravation.  The veteran did not appeal this decision.

In a September 2001 rating decision the RO determined that 
new and material evidence had not been received to reopen the 
claim for service connection for lordosis.  The veteran had 
submitted private medical records dated from September 1996 
to May 2000, a private MRI from March 1995, and VA outpatient 
records from May 1996 to May 2000.  The RO stated that the 
records did not show that lordosis was incurred in or 
aggravated by military service.  The RO also stated that the 
records did not show that arthritis of the back began within 
one year of discharge from service to a compensable degree, 
and the records failed to connect any present back disorder 
to the veteran's military service.  The veteran did not 
appeal this decision and it became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.104 (2007).



The evidence received since the September 2001 rating 
decision includes copies of the veteran's DD Form 214, 
Certificate of Discharge, private medical records from 
December 2003 to June 2004, VA outpatient records from 
January 2004 to September 2004, and copies of medical records 
previously considered by the RO in its previous rating 
decisions.

The Board notes that the veteran also submitted a copy of a 
piece of private medical correspondence from R.C.S., M.D., 
dated February 6, 1947.  The veteran submitted that letter 
after the issuance of the August 2005 Statement of the Case.  
However, the RO did not need to readjudicate the claim as the 
letter was a copy of a letter that the RO had previously 
considered in making its July 1947 determination.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
September 2001 rating decision is not new, and is either 
cumulative or redundant of the evidence of record or does not 
raise a reasonable possibility of substantiating the claim.  
The evidence added to the record does not include competent 
evidence relating the veteran's post-service back disorder to 
any event, injury, or disease diagnosed in service which was 
the basis for the prior determination.  The medical reports 
are redundant of the evidence previously considered and do 
not raise a reasonable possibility of substantiating the 
claim.  As the information provided in support of the 
application to reopen the claim does not include new and 
material evidence, the appeal must be denied.









								[Continued on next 
page]


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for anxiety state with 
cardiovascular somatization reaction (also claimed as a heart 
condition); the appeal is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for lordosis (also 
claimed as a back condition); the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


